United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                                                                                               May 2, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                         Charles R. Fulbruge III
                                  FOR THE FIFTH CIRCUIT                                          Clerk



                                           No. 02-20316
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                         Appellee,

                                                versus

LATRENDA SHENAN DRIVER,

                                                                                     Defendant-
                                                         Appellant.

                       -----------------------------------------------------------
                          Appeal from the United States District Court
                                 for the Southern District of Texas
                                    USDC No. H-01-CR-711-1
                       -----------------------------------------------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       After the perpetration of an extensive credit and mail fraud scheme, Latrenda Shenan Driver

pled guilty to fraud in connection with an access device in violation of 18 U.S.C. § 1029(a)(2).

Driver appeals the amount of restitution ordered.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        Though Driver’s limited waiver of the right to appeal does permit this appeal of the ordered

restitution as a violation of the statutory limits on restitution, it is clear that the district court ordered

restitution in accordance with the amount stipulated to by the parties in the plea agreement -- exactly

as permitted by 18 U.S.C. § 3663(a)(3). The motion to dismiss the appeal is DENIED. The sentence

imposed, including the amount of restitution, is AFFIRMED.




                                                    -2-